Citation Nr: 0203383	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  01-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs non-service connected disability pension benefits.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The appellant had confirmed recognized guerilla service from 
December 1942 to September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Manila, Philippines Regional Office (RO).  
FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal. 

2. The service department confirmed that the appellant had 
recognized guerilla service from December 1942 to September 
1945.

3. The appellant does not have qualifying active service for 
purposes of entitlement to VA pension benefits.


CONCLUSION OF LAW

Basic eligibility for VA non-service connected disability 
pension benefits is not established.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 107(a) (West 1991 & Supp. 2001); 38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.3, 3.203 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, the RO 
has notified the appellant through its September 2001 
statement of the case as to the necessary requirements for 
his claim.  Further, in July 2001, the RO informed the 
appellant as to the appeal process and his rights to have his 
claim reviewed through the Decision Review Officer Process.  
Moreover, inasmuch as the law is dispositive in this case, as 
discussed below, there is no reasonable basis for providing 
the appellant with assistance in developing evidence.  
Finally, there is no indication that the Board's review of 
the claim at this time will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A non-service connected disability pension is available to a 
veteran who served for 90 days or more during a period of 
war, who is permanently and totally disabled due to non- 
service connected disabilities which are not the result of 
his own willful misconduct, and who satisfies income and net 
worth requirements.  38 U.S.C.A. § 1521(a) (West 1991); 38 
C.F.R. § 3.3(a)(3).  A veteran is a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for benefits as specified. 38 
U.S.C.A. § 107(a) (West 1991 & Supp. 2000).  Those specified 
benefits do not include non-service connected disability 
pension benefits.  Id.

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.  Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).

In this case, the appellant submitted a Certification dated 
in October 2000 from the Armed Forced of the Philippines, 
Office of the Adjutant General, in support of his claim.  The 
Certification stated that the appellant had recognized 
guerilla service from December 1942 to September 1945.  
Pursuant to 38 C.F.R. § 3.203(c), the RO requested 
verification of the appellant's service from the service 
department in May 2001.  The June 2001 response from the 
National Personnel Records Center (NPRC) verified that the 
appellant had recognized guerrilla service from December 1942 
to September 1945.  This finding is binding on VA.  Spencer, 
13 Vet. App. at 380.

However, in view of the appellant's confirmed service as 
recognized guerrilla service, the Board notes that such 
service does not constitute active military, naval, or air 
service for purposes of establishing the appellant as a 
veteran with entitlement to non-service connected disability 
pension.  38 U.S.C.A. § 107(a) (West 1991 & Supp. 2000); 38 
U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. §§ 3.1(d), 
3.3(a)(3).  Therefore, under the law, the appellant has no 
basic eligibility to VA non-service connection pension 
benefits.  Accordingly, the appellant's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 
261, 265 (1996) (where law is dispositive, and not the 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The Board emphasizes that it is sympathetic to the 
appellant's claim and that the above determination is not 
intended to reflect negatively on the quality or duration of 
the appellant's service.  However, the Board's actions are 
bound by the applicable law and regulations as they are 
written and has no power to grant benefits not otherwise 
authorized by law.  38 U.S.C.A. § 7104(c).


ORDER

Basic eligibility for entitlement to VA non-service connected 
disability pension benefits is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

